DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is written in claim language.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-13 are objected to because of the following informalities:  The claims refer to voice identification, but a user’s voice is not being identified. The Examiner thinks the claims should refer to voice command recognition or speech recognition.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5-7,9, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN 1979638A (cited by Applicant).
In regard to claims 1,7, and 13, CN 1979638A show a method, medium, and device comprising: receiving voice data, and performing a voice identification on the voice data, to obtain first text data associated with the voice data, determining common text data in a library (claimed preset fixed data table), wherein a similarity between a 
	 In regard to claims 5,6,9,11, and 12, CN 1979638A show the method and device discussed above which includes features for fragment parsing by comparing phonemes (claimed semantics parsing and determining common text, Abstract). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2,3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN1970638A in view of CN107015969A (both cited by Applicant).
In regard to claims 2 and 8, CN 1979638A show the method and device discussed above which is processed using computers but does not specifically show it can be an offline voice identification. CN107015969A shows a self-updating semantic understanding system that is performed offline (Abstract). Therefore, it would be 
In regard to claim 3, CN 1979638A show a system and method which includes features for having a library but does not show how it is generated. CN 107015969A shows a self-updating semantic understanding system which includes features for updating a database and generating a library (Abstract). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more versatile. 

Claims 4 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over CN1970638A in view of CN107015969 in further view of CN 107993654 (all cited by Applicant).
In regard to claims 4 and 10, CN 1979638A  and CN107015969A show the device and method discussed above which includes features for having a library but does not show releasing storage space of the temporary data table in a least recently used mode. CN 107993654 shows a voice command system and method which includes deleting or supplementing commands based on a use frequency (least recent used are deleted from storage space). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more versatile. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bao et al. (9,502,036) show a voice recognition system and method that includes determining pronunciation similarity, performing semantic processing, and comparing text segments with reference segments, and using this for error correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 26, 2021